Citation Nr: 0012619	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran has 
filed several petitions requesting a hearing before the 
Board.  However, in March 2000, the veteran's representative 
indicated that he was currently in a VA nursing home and 
wished to withdraw all requests for a personal hearing on 
this issue.  It was requested that this case be forwarded to 
the Board for our review.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

A Statement of the Case on the claim of entitlement to 
service connection for a cervical spine disability was issued 
by the RO in May 1996.  A timely substantive appeal to this 
determination was received by the RO in June 1996.  In 
February 1998, the veteran filed a second notice of 
disagreement.  In June 1998, the RO issued a Statement of the 
Case regarding the reduction of nonservice-connected 
disability pension benefits due to receipt of total 
disability insurance payments.  The veteran was provided a 
copy of this determination that month.  In October 1998, he 
requested that the RO continue his appeal regarding the 
alleged service-connected neck disability.  In January 1999, 
he requested a waiver of an overpayment of VA benefits.  This 
overpayment was waived by the RO in March 1999.  

In May 1999, the veteran stated that he had never been able 
to file a formal substantive appeal in response to the 
Statement of the Case issued in June 1998 due to a serious 
medical condition.  In an August 1999 response, the RO 
determined that they were unable to allow him an extension 
for the filing of a substantive appeal on the issue of 
counting total disability insurance payments as countable 
income because he did not file the request for an extension 
before the expiration of the one-year time limit on February 
17, 1999.

The veteran has not disputed the August 1999 determination of 
the RO.  Consequently, for reasons noted above, the issue of 
the timeliness of the request for an extension to file the 
substantive appeal is not before the Board at this time.  If 
the veteran does decide to appeal this issue, the RO should 
carefully consider whether the veteran was physically capable 
of filing a substantive appeal regarding the June 1998 
Statement of the Case.  In any event, this issue is not 
before the Board at this time.

The veteran has recently filed a claim of entitlement to 
service connection for a bilateral eye disorder.  In a March 
2000 rating determination, service connection for this 
disability was denied.  It does not appear that the veteran 
has filed a notice of disagreement to this determination.  
Accordingly, it is not before the Board at this time.

In March 2000, the veteran's representative raised the issue 
of entitlement to service connection for post-traumatic 
stress disorder.  It does not appear that this issue has been 
addressed by the RO and is not before the Board at this time.  
The RO should adjudicate this issue.  


FINDING OF FACT

The claim of entitlement to service connection for a cervical 
spine disability is not supported by competent evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
February 1943 to May 1946.  At his separation evaluation in 
March 1946, no neck disability was noted.  The veteran's 
bones, joints, and muscles were found to be normal.  The 
veteran made no reference to a neck disability on his 
recorded medical history.  He filed his initial claim for VA 
compensation in April 1947.  That claim contains no reference 
to a neck or back disability.  In a statement submitted to 
the RO in May 1947, the veteran again made no reference to a 
neck disability.  On VA general examination in January 1948, 
there were no recorded complaints of any neck signs or 
symptoms.  Objective examination was negative and there was 
no diagnosis of any neck disorder.  On a VA psychiatric 
evaluation in January 1948, his multiple complaints included 
a "perpetual dull ache at the base of the neck."   The 
neurological evaluation disclosed no findings of a neck 
disorder and none was diagnosed.  Several other medical 
reports from 1948 primarily focusing on his psychiatric 
status contain no incidentally recorded history, complaints 
or findings of a neck disability. 

In VA psychiatric evaluations in January 1963 and January 
1981, the veteran made no reference to a neck injury or neck 
disability during his active service.  In January 1981, the 
veteran did note that in January 1980 he was involved in a 
serious car accident.  The examiner stated, in pertinent 
part:

At the time [January 1980] he was sitting 
in his car at a gas station when suddenly 
someone yelled and he looked up and saw 
an old woman in her car airborne about 5 
feet from his car and about to hit his 
car broadside on the passenger side.  He 
had a brief loss of consciousness, 
perhaps a mild concussion, they took 
extensive x-rays and evaluated him but he 
did not require hospitalization [sic].  
Since that time he's had chronic pain in 
his neck which goes down to his mid back 
and has had severe problems sleeping.  

In a January 1981 VA disability evaluation for insurance 
purposes, the veteran stated that his only significant 
problem was a residual to a whiplash injury that occurred 
approximately one year earlier in 1980.  Other than this post 
service injury, the veteran stated that his health had 
otherwise been "quite good."

In July 1985, the veteran filed an additional claim for VA 
compensation.  Once again, however, he failed to file a claim 
seeking entitlement to service connection for a service-
connected neck disability.

The veteran filed his initial claim seeking service 
connection for his cervical spine disability in October 1995, 
over 49 years after his discharge from active service in May 
1946.  The veteran noted that he damaged his neck in May 
1945.  In November 1995, he reported that this accident 
happened at an unnamed airfield in Germany towards the close 
of World War II.  It was indicated that an airplane he was 
flying flipped over on its back, leaving him suspended in 
midair.  He indicated treatment for emotional or 
psychological problems in 1948 while attending the University 
of Washington.  The veteran stated that the real cause of his 
problems at that time was not psychological, but a lack of 
sleep caused by his neck disability.  The veteran contended 
that the failure of the medical staff to diagnose the problem 
was partially his fault because he did not complain of a neck 
disorder.  The veteran noted sporadic treatment at VA Medical 
Centers (VAMCs) beginning in 1972, more than 25 years after 
his discharge from active service.

The veteran submitted a presentation regarding his 
contentions in September 1997.  He stated that 
notwithstanding the fact that there was no official record of 
an incurrence or aggravation of a disability in service, the 
VA must resolve every reasonable doubt in the favor of the 
veteran.  The veteran provided outpatient treatment records 
from a VAMC in 1975 noting treatment for a neck disability.  
None of the entries contained any statements of medical 
history indicating symptoms had been present since service.  
There was a reference to acute encephalopathy in December 
1974.  An impression of neck tenderness, probably cervical 
spasm was recorded.  No health care provider offered an 
opinion on these reports that any current neck disability was 
linked to the veteran's service in World War II.  

The veteran cited to an April 1948 Board determination that 
denied the veteran service connection for an anxiety state.  
At this time, the Board noted that in the January 1948 
psychiatric evaluation the veteran had complaint of cervical 
aching.  The veteran provided medical articles regarding the 
complications of cervical trauma.  The veteran also attached 
a copy of the 1948 VA general medical examination with the 
entries indicating he was unable to sleep and was always 
tired highlighted.  He stated that these entries actually 
related to a neck disability.  The veteran submitted lay 
statements from two fellow servicemen dated in April and May 
1997.  These were to the combined effect that they confirmed 
that the veteran was involved in an aircraft accident as he 
described.

The RO has made extensive efforts to obtain records from a 
VAMC that would support the veteran's claim.  In November 
1995, the VAMC in Seattle, Washington, indicated that they 
had searched their records even from their oldest files and 
had found nothing regarding the veteran.

The RO made additional attempts to obtain records pertinent 
to the claim.  While additional outpatient treatment records 
were found, the Board has reviewed these records and finds no 
medical opinion that associates the neck disorder to active 
service in World War II.  In April 1996, the veteran noted 
that he injured his neck at Klein Gereau Air Field, a small 
German combat airfield just outside of Frankfurt, Germany.  
It was indicated that no other dates or places were of value 
in the evaluation of the veteran's claim.

In his substantive appeal of June 1996, the veteran continued 
to note a trauma during his active service in World War II.  
The veteran also reported the nature and extent of his 
disability.  Additional outpatient treatment records were 
obtained by the RO.  Once again, these medical records failed 
to indicate an association between the veteran's neck 
disorder and his active service.

As noted above, the veteran has requested a hearing before 
the Board on several occasions.  In March 2000 the veteran's 
representative stated that the veteran wished to withdraw all 
requests for a personal hearing on this issue.  It was asked 
that this case be immediately forwarded to the Board for 
review.

Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
apparently been diagnosed with a neck disorder.  With respect 
to the second prong of the Caluza analysis, a review of the 
service medical records fails to indicate treatment for or 
diagnosis of a neck disorder.  There is no recorded history 
provided by the veteran of a neck injury or residual 
disability during service.  Although he filed a number of 
claims with VA proximate to service, he did not file a claim 
for a neck disability until approximately 50 years after his 
discharge from active service.   Nevertheless, the Board must 
note that the veteran's service medical records do not appear 
complete.  Further, the Board must note the veteran's combat 
service in World War II.  He has described an aircraft 
accident where the plane he was flying flipped over and he 
was left hanging upside down.  He states he injured his neck 
at that time.  These accounts are consistent with the 
circumstances of his service and he is competent to describe 
such events.  He has submitted affidavits from two fellow 
service members who state that they knew of this accident.  
Accordingly, the Board finds he has satisfied the second 
prong of the Caluza analysis by providing evidence of a neck 
injury in service.  

This claim, however, does not satisfy the third prong of the 
Caluza analysis, evidence to link a current disability to a 
disease or injury of service origins.  There is no competent 
medical evidence of a chronic neck disability in service.  
There is no competent medical evidence to associate the 
veteran's current neck disability with his active service.  
Accordingly, under the Court's determination in Caluza, the 
veteran's claim is not well grounded.

Nor does the Board find that application of 38 C.F.R. 
§ 3.303(b) (1999), would change the result.  The veteran is 
competent to describe manifestations observable to a lay 
party such a pain, and he is competent to provide evidence of 
continuity of symptomatology of such manifestations.  He is 
not, however, competent to associate his current neck 
disability involving the internal structure of the neck with 
complaints of neck pain or a neck injury during his active 
service more than 50 years ago.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this instance, the neck disability in this case involves 
internal structures of the neck that are not observable to a 
lay party.  Therefore, he can not link the manifestations he 
can observe with the disability that he can not observe as a 
lay party.

The Board has considered the record in light of Savage.  
However, while the   veteran is competent to provide evidence 
of a continuity of symptomatology of the manifestations 
perceivable to a lay party, he is not competent to link those 
manifestations with his current neck disability.  Further, as 
explained above, a well-grounded claim requires medical 
evidence of a nexus between the inservice injury or disease 
and a current disability.  Epps, supra.  To be well grounded, 
a claim must be accompanied by evidence that suggests more 
than a purely speculative basis for granting entitlement.  
Dixon, supra.  The medical evidence of record does not 
establish a link between current disability and disease or 
injury of service origins. Because the veteran has not shown 
incurrence of this disability in service or evidence of any 
nexus between his current neck disability and service, the 
claim is not well grounded and must be denied.  Likewise, the 
lay statements submitted on behalf of the veteran from other 
lay parties could not serve to well ground the claim for the 
same reasons.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, the veteran appears to indicate that he has 
been receiving treatment at a VAMC since approximately 1972.  
Medical records submitted indicate treatment for a neck 
disability from 1975.  The RO has made extensive efforts to 
obtain additional clinical records, with limited success.  
The veteran has never stated that any health care provider 
has associated his current neck disability with his active 
service in World War II.  The medical evidence of record, 
noting a post-service neck injury and disability, does not 
support the determination that evidence exists that, if true, 
would make this claim plausible.  In any event, based on the 
veteran's statements, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.  While the Board has no doubt that the veteran 
sincerely believes his neck disorder is the result of his 
World War II injury, the evidence of record, including the 
evidence cited above, does not support this determination.  
Further, the medical evidence of record fails to provide a 
basis to determine that this claim is well grounded.  Thus, 
the claim must be denied.


ORDER

Entitlement to service connection for discogenic disease of 
the cervical spine is denied.

		
	Richard B. Frank	
	Member, Board of Veterans' Appeals

 

